Citation Nr: 0108820	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
torn ligament, right knee, currently evaluated as 0 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
scar, posterior scalp, laceration, currently evaluated as 0 
percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from January 1973 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the veteran's claims of 
entitlement to an increased rating for service-connected torn 
ligament, right knee, and service-connected scar, posterior 
scalp, laceration, with both disabilities evaluated as 0 
percent disabling.  

The Board notes that in a letter, received in April 1996, the 
veteran raised the issue of entitlement to service connection 
for residuals of head injury.  In a letter, received in 
January 2000, the veteran raised the issue of entitlement to 
service connection for headaches secondary to a head injury.  
These issues have not been adjudicated by the agency of 
original jurisdiction, and are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected torn ligament, right 
knee, is manifested by a range of motion from 0 to 130 
degrees, and is not shown to be manifested by slight 
recurrent subluxation or lateral instability or functional 
loss.  

2.  The veteran's service-connected scar, posterior scalp, 
laceration, is not shown to be manifested by objective 
evidence of tenderness, moderate disfigurement, or any 
limitation on use.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for torn ligament, 
right knee, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act (section 4, 114 Stat. 
2096, 2098-2099); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2000).

2.  The criteria for a compensable rating for scar, posterior 
scalp, laceration, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act (section 4, 114 
Stat. 2096, 2098-2099); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that increased ratings are warranted for 
his service-connected torn ligament, right knee, and service-
connected scar, posterior scalp, laceration.  Both 
disabilities are currently evaluated as 0 percent disabling 
(noncompensable).  

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000).  In this case, the 
veteran has been afforded a VA examination, and there is no 
indication that relevant medical records exist which are 
obtainable and which have not been associated with the claims 
file.  In this regard, at his hearing, held in January 2000, 
he reported that he had not been receiving treatment for his 
right knee.  The Board is therefore satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist.  
The notification requirements were met in the statement of 
the case and the supplemental statement of the case and in 
June 2000, the veteran was advised that he could submit 
additional evidence.  There has been compliance with VCAA.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

I  Right Knee

The veteran's service medical records indicate that he 
sprained his right knee while playing basketball in August 
1973.  He continued to play basketball, however, and in 
September 1973 he was assessed as having a torn lateral 
meniscus ligament.  X-rays were within normal limits.  The 
veteran's separation examination report indicates that he has 
a torn ligament in his right knee, no complications or 
sequale.  In March 1980, the RO granted service connection 
for torn ligament, right knee, evaluated as noncompensable.  

The veteran asserts that a compensable rating is warranted 
for his service-connected torn ligament, right knee.  A 
review of the oral and written testimony shows that he argues 
that he has "excruciating pain."  At his hearing, held in 
January 2000, he reported that he had not been receiving 
treatment for his right knee.  He stated that his right knee 
pain at times limits his ability to function and forces him 
to do little more than sit or lay down.  He said that he last 
had right knee swelling during a hospital stay, i.e., his 
last admittance to a psychiatric ward (a review of the claims 
file indicates that the veteran was last admitted to a ward 
for psychiatric treatment in early 1996).  The veteran also 
appears to argue that his right knee condition has caused 
pain, cramps and spasms in other areas, to include a toe, a 
finger, his right calf and right shoulder.  

It is permissible to evaluate a veteran's service-connected 
disabilities under provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2000).  In this case, the 
RO evaluated the veteran's torn ligament, right knee, as 
analogous to a "other" impairment of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not shown.  38 C.F.R. § 4.31 
(2000).

The normal range of motion of the knee is 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. Part 4, Plate 
II (2000).  

The only pertinent medical evidence is a VA joints 
examination report, dated in August 1999.  This report shows 
that the veteran complained of right knee pain associated 
with extended walking or climbing, and occasional swelling.  
He also reported knee ache which was not related to activity.  
On examination, the veteran walked without a limp and he 
stood erect without postural changes.  The lateral and medial 
ligaments, and the anterior and posterior ligaments, were 
stable.  The right knee had extension to 0 degrees and 
flexion to 130 degrees, without associated pain.  The 
relevant impression was history of torn ligament, right knee, 
with normal exam.  An associated X-ray report shows that no 
gross osseous, joint or soft tissue abnormalities were seen.  

The evidence does not show that the veteran's right knee 
disability is productive of any recurrent subluxation or 
lateral instability.  Therefore, a rating of 10 percent under 
DC 5257 is not warranted.  The Board notes that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in  DeLuca v. Brown, 8 Vet. 
App. 202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996). 

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 0 percent rating will be 
assigned for flexion limited to 60 degrees and extension 
limited to 5 degrees.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees and extension is limited to 
10 degrees.  However, the evidence shows that the veteran has 
a range of motion in his right knee from 0 to 130 degrees.  
Therefore, the criteria for a 10 percent rating under either 
DC 5260 or DC 5261 have not been met.  

The Board notes that the veteran has reported that he has 
pain in his right knee.  VA is required to take pain symptoms 
into account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the 
Board notes that there is no evidence of atrophy, or right 
knee pathology.  Specifically, at the time of the August 1999 
VA examination, the examiner indicated that there was no 
atrophy in the lower extremity, and that motor strength was 
equal bilaterally.  The veteran was able to heel and toe walk 
without difficulty.  There is no other evidence of functional 
loss.  An X-ray of the right knee did not show any pathology.  
Given the foregoing, and the fact that the veteran has a 
range of motion in his right knee from 0 to 130 degrees, 
there is insufficient evidence of functional loss due to 
right knee pathology to support a conclusion that a 10 
percent rating is warranted under either DC 5260 or DC 5261, 
even with consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
The veteran is competent to report that he has pain.  
However, the VA examiner in 1999 specifically determined that 
there was no pain.  We conclude that the observations of a 
skilled professional are more probative of the degree of 
impairment than the veteran's own statements, including 
testimony.  Accordingly, there is no current, reliable 
evidence that the veteran's right knee is manifested by a 
limited range of motion such that a rating of 10 percent is 
warranted under either DC 5260 or DC 5261.  Id.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right knee 
condition warrants no higher than a 0 percent rating.

II.  Scar, Posterior Scalp, Laceration

The veteran's service medical records indicate that he 
sustained a laceration to the scalp in February 1976.  
Suturing was not required.  In July 1989, the RO granted 
service connection for "scar, posterior scalp, laceration," 
evaluated as noncompensable.  

A review of the written and oral testimony shows that the 
veteran reported that he initially suffered a head injury 
(that resulted in the scar in issue) after his wife hit him 
over the head with a glass ashtray.  He asserted that he has 
headaches.  He denied (twice) that the scar was tender or 
painful, or that it was productive of itching or burning.  

The only medical evidence dated during the relevant time 
period is a VA joint examination report, dated in August 
1999.  This examination report shows that the veteran had a 
nonraised, nontender one-centimeter scar on his posterior 
scalp, right side above the base of the skull.  There was no 
evidence of underlying bone injury.  Several other scars were 
also described, which have not been granted service 
connection.  The relevant impression was multiple scars, head 
and right elbow.  

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, a 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  

The August 1999 VA joints examination report shows that the 
veteran's scar, posterior scalp, laceration, was not tender 
or painful on objective demonstration.  The veteran has 
testified that this scar is not painful.  Therefore, the 
criteria for a 10 percent rating are not met under DC 7804. 

A compensable rating is not available under any other 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Under 38 C.F.R. § 4.118, DC 7800, a 10 percent 
evaluation requires a moderately disfiguring scar of the 
head, face, or neck.  Under 38 C.F.R. § 4.118, DC 7803, a 10 
percent evaluation is warranted for postoperative scars if 
they are superficial, poorly nourished with repeated 
ulceration.  Under 38 C.F.R. § 4.118, DC 7805, other scars 
will be rated on limitation of function of the part affected.  

The August 1999 VA joints examination report shows that the 
veteran's scar, posterior scalp, laceration, is located near 
the base of his skull.  There is no evidence that the 
veteran's scar, posterior scalp, laceration, is cosmetically 
disfiguring.  Therefore, given the foregoing findings in the 
examination report, to include findings as to the size, shape 
and placement of the scar, the Board finds that a moderately 
disfiguring scar in not shown and a compensable rating is not 
warranted under DC 7800.  With regard to DC 7803 and DC 7805, 
the August 1999 VA joints examination report does not show 
that the veteran's scar is poorly nourished with repeated 
ulceration, or that it is productive of functional 
limitation.  Therefore, the criteria for a 10 percent rating 
are not met under DC's 7803 and 7805.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that a compensable rating 
for the veteran's scar, posterior scalp, laceration, is not 
warranted.  


III.  Conclusion

The Board has determined that the preponderance of the 
evidence is against entitlement to a compensable rating for 
the veteran's service-connected torn ligament, right knee, 
and service-connected scar, posterior scalp, laceration.  To 
that extent, the written and oral testimony of the veteran as 
to an increased level of severity of the disabilities at 
issue is unsupported.  It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit favorable determinations on this issue.  
38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for torn ligament, right knee, is 
denied.

A compensable rating for scar, posterior scalp, laceration, 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

